        Case 2:20-cr-00136-APG-BNW Document 59 Filed 08/05/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Heidi_Ojeda@fd.org
 6
     Attorney for Daniel Anthony Anguiano
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00136-APG-BNW
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     DANIEL ANTHONY ANGUIANO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Heidi Ojeda, Assistant Federal Public Defender, counsel for Daniel Anthony Anguiano,
20
     that the Sentencing Hearing currently scheduled on September 23, 2021 at 10:00 am, be vacated
21
     and continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel made her appearance on July 27, 2021.
24
            2.      Counsel for the defendant needs additional time to review the status of the case
25
     and arrange a presentence investigation interview with Probation.
26
            3.      The defendant is out of custody and agrees with the need for the continuance.
       Case 2:20-cr-00136-APG-BNW Document 59 Filed 08/05/21 Page 2 of 3




 1         4.     The parties agree to the continuance.
 2         This is the first request for a continuance of the sentencing hearing.
 3         DATED this 5th day of August 2021.
 4
 5   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 6
 7
     By /s/ Heidi Ojeda                              By/s/ Kimberly Anne Sokolich
 8   HEIDI OJEDA                                     KIMBERLY ANNE SOKOLICH
     Assistant Federal Public Defender               Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:20-cr-00136-APG-BNW Document 59 Filed 08/05/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00136-APG-BNW
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     DANIEL ANTHONY ANGUIANO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   September 23, 2021 at 10:00 a.m., be vacated and continued to December 28, 2021 at the hour

12   of 9:30 a.m.; or to a time and date convenient to the court.

13          DATED this 5th day of August 2021.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
